Citation Nr: 1611395	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-03 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a balance disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from September 1985 to February 1986.  She also had service in the Army National Guard from September 1984 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a balance disorder.  The Board remanded the instant claim in May 2009, June 2011, December 2012, and most recently in July 2013 for further development.  

In March 2009, the appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  Since the VLJ who conducted the November 2010 is no longer at the Board, and because the law requires that the VLJ who conducted the hearing on appeal participate in the decision, in January 2016 the Board sent a letter to the appellant to afford her an additional hearing.  The appellant submitted no response within the 30 day response period, thus the Board will proceed with a decision.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant essentially contends that her balance disorder was caused by service in the National Guard. 

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2015).  Records indicate that the appellant's National Guard service includes periods of both ACDUTRA and INACDTRA service.

A "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §101(24); 38 C.F.R. § 3.6(a), (d).  When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

A May 2009 remand instructed the RO/AMC to verify the appellant's service dates.  While the appellant's National Guard unit was contacted, and records were received from the Nation Personnel Records Center (NPRC) including the appellant's retirement points per years, it appears that only the appellant's 1985-1986 dates of service were used in some of the Personnel Information Exchange System requests.  Furthermore, some responses from the NPRC indicated that the appellant may have records located at the Records Management Center (RMC).  Therefore, any outstanding personnel records from the appellant's National Guard service, and verification of the appellant's dates of ACDUTRA and INACDUTRA service should obtained in order to clarify whether the appellant was on ACDUTRA on INACDUTRA on the date of her July 1, 2003 motor vehicle accident. 

Finally, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

February 2004 private records indicate that the appellant has a permanent injury to the vestibular system from her July 2003 accident and prior to that the appellant was treated for vertigo in October 2002 by a Dr. S., which the appellant later noted on her January 2003 Report of Medical History in service.  

Therefore, if and only if the appellant is found to have been serving on ACDUTRA on INACDUTRA on the date of her motor vehicle accident, should she be afforded a VA examination to determine the nature and etiology of her disorder, including whether it was incurred during a period of ACDUTRA or INACDUTRA.  See McLendon, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, the Records Management Center and/or any other necessary agency, for any outstanding National Guard records from September 1984 to July 2005, specifically including personnel records.  

2.  Set forth in a clear memorandum all periods of the appellant's ACDUTRA and INACDUTRA service and associate this memorandum with the electronic claims folder. 

All development efforts and/or any negative response should be in writing, and associated with the claims folder.  If these records are not available, or a memorandum cannot be provided, a negative reply must be provided.  Additionally, if a negative reply is received, the appellant must be notified and given the opportunity to submit those records.

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the appellant and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

3.  If and only if, after the above development, it is found that the July 2003 motor vehicle accident took place during a period of ACDUTRA or INACDUTRA, schedule the appellant for an examination to determine the nature and etiology of her balance disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Based on a review of the record and examination of the appellant, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the appellant's balance disorder is attributable to service, including any period of ACDUTRA or INACDUTRA, specifying whether the disorder:
(A) is the result of an injury or disease incurred in or aggravated by a period of active duty for training (ACDUTRA); or 

(B) an injury incurred or aggravated during a period of inactive duty training (INACDUTRA).

In doing so, the examiner's attention is invited to:

(i) the appellant's October 2002 private medical records noting treatment for vertigo;

(ii) the appellant's January 2003 Report of Medical history noting dizziness; and

(iii) the appellant's treatment records showing a 2003 motor vehicle accident and a permanent vestibular system injury.
Aggravation means a permanent worsening of the condition beyond its natural progression.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the appellant's claim.  If action remains adverse to the appellant, provide the appellant with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




